Citation Nr: 1737416	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include as secondary to service-connected lumbosacral strain with degenerative changes. 

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative changes. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

During the pendency of this appeal, in an April 2012 rating decision due to a back surgery for the Veteran's lumbar spine disability, the RO granted a temporary total disability rating (100 percent) from June 22, 2011, to August 31, 2011.  A subsequent June 2012 rating decision denied the Veteran's claim to extend the temporary rating effective date.  The Veteran did not timely appeal that decision and it is not in appellate status.    

Lastly, in a March 2016 rating decision, the RO granted a separate rating for radiculopathy of the left lower extremity, secondary to service-connected lumbar spine disability, assigning a 10 percent disability rating, effective October 30, 2014. 

As will be discussed in further detail below, the Board recharacterized the hip claim as entitlement to service connection for a right hip disability, as opposed to a claim to reopen.  The issues of entitlement to service connection for right hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the entire period on appeal Veteran's lumbar spine disability exhibits forward flexion to no worse than 70 degrees and a combined range of motion to no worse than 250 degrees with spasms leading to abnormal gait.  There are no incapacitating episodes of IVDS.

2.  Service connection is already in effect for radiculopathy of the left lower extremity, secondary to the service-connected lumbar spine disability, and there is no evidence of any other associated neurologic impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 20 percent rating, but not higher, for the lumbar spine disability have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

With regards to the Veteran's service connection claim for a right hip disability, the Board finds that the Veteran did not make it clear that he only intended to appeal the rating assigned for his lumbar spine disability, because he specifically made reference to medical records of his hip.  Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran intended to appeal the issue of right hip disability and therefore no new and material evidence is necessary to reopen the claim. 


Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine - Analysis 

Spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, DCs 5237-5242, or alternatively under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

(1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

(2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

(3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

(4) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

(5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

(6) 100 percent -- Unfavorable ankylosis of the entire spine. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.

Turning to the evidence, in January 2010, the Veteran underwent a VA Spine examination to evaluate the severity of his lumbar spine disability.  It was noted that the Veteran uses rails and cane during most activities and his spouse helps him with donning shoes and socks due to back pain.  The Veteran reported pain levels between 7 and 10, spasms, and weakness in the morning.  He added that the pain sometimes lasts a whole day and increases with cold weather.  The Veteran indicated that he experiences flare-ups early in the morning when he wakes up which causes the pain level to be a 10 until he takes medication.  He further stated that he takes Vicodin 500mg twice a day, uses back brace, and applies heat to his back.  The Veteran noted that walking more than 20 yards and sitting more than 30 minutes increases his pain.  

The examiner noted normal posture and range of motion (ROM) showed forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 45 degrees, bilaterally.  It was noted that ROM was limited by pain and body habitus.  No evidence of painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability was found.  The examiner noted that no additional limitation of motion after at least three repetitions was found, and stated that additional limitation due to flare-ups could not be determined without resorting to mere speculation. 
The examiner indicated that x-rays of the lumbar spine showed "interval development of mild disc narrowing at L5-S1 with minimal progression in the anterior/superior vertebral body spurring, and mild levocurvature that may be due to muscle spasm."  It was noted that the Veteran had antalgic gait.  The examiner concluded that "service connected Lumbosacral strain with degenerative changes moderate functional limitation is as likely as not progression of the service-connected condition." 

Eglin Air Force Base May 2010 medical treatment notes show a diagnosis of low back pain with possible pinched nerve with a clinical impression of chronic low back pain, but does not indicate any other symptoms and or findings.  

Additional progress notes from March 2011 indicate that the Veteran had lower back pain that radiated down his left leg calf, but was not tender to palpation.  The clinical impression was acute sciatica.  

In April 2011, the Veteran had three views x-rays which demonstrated lumbarization of S1 with suggestion of mild left pseudoarthrosis, mild diffuse degenerative changes, but showed no fractures or spondylolisthesis.  It was further noted that pseudoarthrosis can cause pain. 

As noted, the Veteran underwent a back surgery in June 2011 to which the RO granted a temporary 100 percent rating.  Subsequent progress note from November 2011 suggests that the Veteran was "doing very well with virtually no symptoms" and was given a 9 percent impairment rating by his doctor.  The Veteran in a November 2011 letter indicated that he did in fact have symptoms which included numbness and tingling in his left leg and toes and his range of motion in his back was very limited.  He added that he had muscle spasms in the lower back that come and go depends on movement and stiffness with minor pain.  He added that he was not "in the chronic pain" he was in prior to the surgery, but stated that his quality of life was very poor. 

VA primary care physician notes dated in September 2012 reflect the Veteran's report of tingling sensation to the feet and muscle spasm in the back.
Rheumatology Associates treatment notes from December 2012 indicate reports of back pain with radiation to the legs. 

During an unrelated VA outpatient visit, the Vetera reported struggling with back pain.

In October 2014, the Veteran underwent an additional VA spine examination, which rendered a diagnosis of lumbar strain with degenerative changes.  The Veteran reported improvement after his surgery in 2011 but still indicated that he experiences intermittent low back pain and tingling/numbness of the fourth and fifth toes of his left foot.  He further reported back spasms mostly when he is overactive but also when lying down in bed and resting.  The Veteran stated that he cannot maintain his yard and has someone else do it and noted that he missed twenty days of work in the previous year due to his back pain, but told the examiner that he works as a pest control technician since his employer made accommodations to make it easier for him to work despite his back condition.  The examiner further noted that the Veteran uses back brace regularly and was able to toe walk, he walk, and heel to toe walk, but with slight difficulty.  

ROM testing showed forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 20 degrees, bilaterally.  The examiner noted that no additional limitation of motion was found after repetitive use.  The Veteran's functional loss was described as due to less movement than normal and pain on movement.  The examiner further noted that the Veteran "winces on palpation of lower back area" and had muscle spasms that did not lead to abnormal gait.  X-rays showed arthritis of the spine.  The examiner noted that the Veteran's back condition impacts his ability to work and indicated that he uses back brace regularly at work and even with minimal household chores such as washing dishes.  It was further noted that the Veteran can lift up to 40 pounds but limits himself to only 25 pounds, can walk up to a quarter of a mile with frequent stops, and sit or stand for fifteen to twenty minutes at a time.  The examiner noted IVDS of the lumbar spine but indicated that there were no incapacitating episodes during the year prior to the examination. 

The examiner concluded that aside from the symptoms mentioned above, there was no evidence of deformity, malalignment, drainage, tenderness, edema, redness, hear, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examiner opined that with regards to if, when, and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability was "not one with literature support, but instead based on clinical information including history and physical findings."  The examiner added that "more definite loss of function, due to flare-ups, cannot be determined without resorting to mere speculation (DeLuca & Mitchell)."

Accordingly, the Board finds that the weight of the evidence above is at least in equipoise as to whether or not a higher rating is warranted.  In this regard, the Board notes that while the Veteran did not have forward flexion that is worse than 70 degrees or a combined ROM of less than 250 degrees, the January 2010 examiner noted muscle spasms resulting in antalgic gait.  Therefore, as indicated above, muscle spasm or guarding severe enough to result in an abnormal gait warrant a 20 percent rating.  

The Board additionally recognizes that that the Veteran's disability has fluctuated during the pendency of the claim; however, a higher rating of 40 percent is not warranted since the evidence does not show flexion of the thoracolumbar spine is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

The Board also considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran in this case has complained of pain in his lumbar spine, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

The Board finds that higher compensation is not warranted under these provisions because there is no evidence of additional functional loss due to pain, weakness, fatigue, or incoordination showing limited motion or function to such a degree so as to meet or approximate the criteria for a rating higher than 20 percent for this period on appeal.  During the January 2010 VA examination, the Veteran's pain and range of motion were not additionally worsened after repetitive use testing.  Moreover, the examiner indicated that, even after repetitive use testing, flexion of the spine was limited to 70 degrees, at worst.  Overall, the Board finds that the 20 percent rating assigned herein contemplates any additional functional impairment that the Veteran may have experienced secondary to his lumbar spine disability during the appeal period.  See DeLuca.

Moreover, the Veteran has not been shown residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.

Further, the Veteran has not been found to have any incapacitating episodes of IVDS which are defined as periods of prescribed bedrest by a physician, as required under the Formula for Rating IVDS Based on Incapacitating Episodes.  Accordingly, a higher rating under such formula is not warranted. 

Additionally, the Board notes that with regards to the Veteran's radiculopathy of the left lower extremity, a separate rating is already in effect and there is no indication that he disagrees with the assigned rating.  Moreover, the medical evidence reflects no more than mild radiculopathy, and therefore, a higher separate rating is not warranted.  Additional associated neurologic impairment is not demonstrated.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the entire period on appeal a rating of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.


REMAND

As indicated, the right hip claim was certified to the Board as a claim to reopen.  However, the Board observes that the March 2000 rating decision denied, as relevant, service connection for a right hip disability, and the Veteran submitted March 2001 correspondence which he referred to as a notice of disagreement.  The Board reasonably construes this March 2001 correspondence as a timely notice of disagreement as to the right hip claim because he made reference to his hip problem in conjunction with his back problem.  While the back claim was adjudicated by way of a statement of the case, the hip claim was not.

At any rate, the right hip claim is already in appellate status and the record does not contain an adequate etiology opinion.  Specifically, the Board notes that the May 1999 examiner indicated that despite the chronic hip pain during service and 1986 x-rays showing arthritis and right leg weakness, the x-rays done during the examination were normal and therefore no diagnosis was given.  Notably, the examiner did not provide a rationale.  A January 2013 examiner did note abnormal flexion of the hip ending at 90 degrees (normal endpoint is 125 degrees), but did not provide a diagnosis.  Moreover, a March 2013 examiner stated that the Veteran never had a hip condition, which is a clear misstatement, given the multiple diagnoses noted throughout the appeal period.  As such, the Board finds these examinations to be inadequate for VA purposes. 

With regards to the issue of TDIU, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran claimed various times that his back prevents him from working or working full-time and a vocational rehabilitation and employment assessment found that it was not reasonably feasible for him to achieve his employment goals.  The Board finds, that while the Veteran does not currently meet the schedular rating for TDIU, the TDIU issue is inextricably intertwined with the claim for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.

2.  Afford the Veteran an additional opportunity to identify any outstanding private medical treatment records that pertain to his claims on appeal and request any such records after securing from him completed authorization and consent forms.

3.  After completing the above directives and waiting a reasonable time for a response, schedule the Veteran for another VA examination with an appropriate examiner to determine the nature and etiology of his right hip disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Although a complete review of the record is imperative, the examiner is specifically asked to ADDRESS the following: 

(i) Service treatment records from September 10, 1982 showing complaints of right hip with swelling, painful motion, and difficulty with straight leg raising of the right leg with an assessment of sprained ligament.  

(ii) Service treatment records from December 1986 complaints of right hip pain with x-rays showing muscular strain. 

(iii) Service treatment records from August 16, 1996 complaints of right hip pain and an indication that the Veteran had a history of chronic right hip pain. 

(iv) Service treatment records from January 24, 1997, February 21, 1997, and April 22, 1997 showing complaints of right hip pain. 

(v) Service treatment records from October 1997, January 1998, and March 1998 which put the Veteran on a physical profile due to his hip condition. 

(vi)  June 1998 separation examination showing a diagnosis of degenerative joint disease of the right hip and indication of chronic right hip and low back pain. 

(vii) Treatment reports from Eglin Air Force Base from January 1999 to January 2000 showing a diagnosis of degenerative joint disease of the hip, specifically indicating "history and examination consistent of right hip and lower back degenerative joint disease." 

(viii) Treatment reports from Gulf Port VA Medical Center on June 10, 2002 attributing right hip pain to low back disability. 

(ix) January 2010 Pensacola VAMC progress notes showing a diagnosis of arthritis, traumatic, primary of the right hip. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Does the Veteran have a currently diagnosed right hip disability?  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency (here, from June 1998 to present)

If a right hip disability is NOT currently shown, the examiner MUST address the prior diagnoses of right hip disability and explain why they have resolved or otherwise no longer result in any pathology. 

(b) For any currently diagnosed right hip disability shown, opine whether it had its onset during service or in any way originated during service.  **Consider the Veteran's credible report of falling off a tank as the original onset of his right hip and low back pain. 

(c)  For any currently diagnosed right hip disability shown, opine whether it was caused by any service-connected disability. 

(d)  For any currently diagnosed right hip disability shown, opine whether it is AGGRAVATED by any service-connected disability. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the TDIU claim as well, as the service connection claim for right hip disability claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


